Title: To George Washington from Captain Epaphras Bull, 27 August 1778
From: Bull, Epaphras
To: Washington, George


          
            Sir
            Maroneck [N.Y.] Augt 27th 1778
          
          I have to acquaint your Excellency that the two Brigs & Sloop which Anchored
            near Hempstead Harbour Last Night, to day made Sail &  went
            down, the Sloop was Armed Carrying 12 guns, the Brigs were not, but deeply Loaded, two
            Sloops past Wtward with Hay—the Vessels which I discovered yesterday, far Etward have
            made very Little Progress to day, they this Evening appeard to be Standing in to Oyster
            Bay, near which there is a Small Encampment, which in some of my former Reports, I made
            mention of to your Excellency, there is about twenty
            five Sail of them four of which appear to be Ships—I am your Excellencys most Obt Hble
            Sert
          
            Epaps Bull
          
        